 


109 HCON 328 IH: Condemning the anti-democratic actions of Venezuelan President Hugo Chavez and expressing the sense of Congress that the United States should strongly support the aspirations of the democratic forces in Venezuela.
U.S. House of Representatives
2005-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 328 
IN THE HOUSE OF REPRESENTATIVES 
 
December 18, 2005 
Mr. Mack submitted the following concurrent resolution; which was referred to the Committee on International Relations
 
CONCURRENT RESOLUTION 
Condemning the anti-democratic actions of Venezuelan President Hugo Chavez and expressing the sense of Congress that the United States should strongly support the aspirations of the democratic forces in Venezuela. 
 
Whereas President Hugo Chavez Frias was democratically elected President of Venezuela in 1998 and reelected in 2000 under the Venezuelan Constitution of 1999; 
Whereas President Chavez came to power promising to address the problems of corruption and poverty which plagued previous governments; 
Whereas President Chavez made sweeping changes to the political landscape in Venezuela, including the approval of a new constitution, which established a unicameral national assembly and changed the name of the country to the Bolivarian Republic of Venezuela; 
Whereas the 1999 Venezuelan Constitution, which was written by a Constitutional Assembly called by President Chavez and approved by a national referendum, has allowed President Chavez to increase his dominion over the democratic institutions of Venezuela; 
Whereas Venezuela signed the Inter-American Democratic Charter on September 11, 2001, committing the Venezuelan Government to guarantee the essential elements of representative democracy . . . respect for human rights and fundamental freedoms, access to the exercise of power in accordance with the rule of law, the holding of periodic, free, and fair elections based on secret balloting and universal suffrage . . . the pluralistic system of political parties and organizations, and the separation of powers and independence of branches of government; 
Whereas President Chavez’ victory in the August 2004 referendum, a constitutionally sanctioned consultative election which he attempted to thwart at every turn, enabled him to virtually rid the political landscape of any official opposition, thereby eliminating any political space in that country; 
Whereas President Chavez has stacked the supreme court and lower courts with loyalist judges, severely crippling the independence of the judiciary; 
Whereas President Chavez has decreed that all private property deemed not in productive use will be confiscated by the government and redistributed to third parties; 
Whereas President Chavez instituted a media responsibility law which places arbitrary restrictions on broadcast media coverage, imposing severe penalties for alleged violations, and used other legal instruments to intimidate independent media outlets which criticize his government; 
Whereas changes to Venezuela’s penal code threaten freedom of association and freedom of expression, increasing criminal penalties for alleged contempt or disrespect of public officials; 
Whereas the Inter-American Commission on Human Rights (IAHCR) in a 2004 report expressed concerns that the Chavez Government’s tendency to militarize public administration and allow the military’s excessive involvement in political decision making should be of grave concern; 
Whereas President Chavez has used the legal system to persecute opponents, violating citizens’ civil and political rights; 
Whereas President Chavez is using the Venezuelan court system to prosecute and jail for up to 16 years four officers of the pro-democracy organization Sumate (Join up) for voter education activities, and helping to collect signatures for the constitutionally-sanctioned presidential recall referendum; 
Whereas President Chavez through the recent congressional election now has full control over every institution of the Venezuelan Government, effectively silencing any opposition and eliminating any political space; 
Whereas President Chavez undermines traditional labor unions in Venezuela by creating parallel, competing, government-affiliated unions within the same company, which violates current International Labor Organization (ILO) standards; 
Whereas Venezuela is a member of the ILO and the ILO has been informed of Venezuela’s violations; 
Whereas President Chavez and his supporters have stated their intention to use their full control of the national assembly to change the constitution to allow him to remain in power until 2030, well beyond current constitutional limits; 
Whereas President Chavez is supporting radical forces in Colombia, Bolivia, and Ecuador, and leftist parties in other nations in the region in an effort to destabilize the already fragile democratic governments; 
Whereas President Chavez has purchased 100,000 Russian AK-103 assault rifles and plans to procure the technology to produce additional rifles and ammunition, has signed an agreement with Spain to purchase Spanish-built warships, and has initiated discussions to buy Brazilian fighter aircraft; 
Whereas President Chavez has developed a close relationship with Cuban dictator Fidel Castro who is providing President Chavez with advice, medical teams, sports coaches, and assistance with his intelligence and security services; 
Whereas President Chavez has also associated himself with other dictators including Muammar Qadafi , Kim Jong Il of North Korea, and the totalitarian regimes in Iran and the People’s Republic of China; 
Whereas President Chavez was also the only head of state to visit Saddam Hussein after the 1991 Gulf War and while United Nations sanctions were imposed; 
Whereas President Chavez has challenged the democratic principle of freedom of religious expression by ordering American missionaries working with indigenous people to leave Venezuela by the end of 2005; and 
Whereas President Chavez recently refused entry of a senior United States congressional delegation that was to meet with President Chavez to try to ease tensions between the United States and Venezuela: Now, therefore, be it 
 
That— 
(1)Congress— 
(A)strongly condemns the actions taken by President Hugo Chavez Frias to increase his control over the democratic institutions in Venezuela and eliminate opposition to his rule as detrimental to democracy in the Bolivarian Republic of Venezuela, the future of democracy in Venezuela, and the stability of the entire region; 
(B)strongly condemns the actions taken by President Chavez to support radical forces in Colombia, Ecuador, and Bolivia in an effort to destabilize those nations; 
(C)is alarmed by Venezuela’s purchase of 100,000 Russian AK-103 assault rifles and its plans to procure the technology to produce additional Russian rifles and ammunition on its own, its purchase of Spanish-built warships and planned purchase of Brazilian fighter aircraft, and its efforts to acquire Russian helicopters and fighter jet aircraft, which could start an arms race in the Andes; 
(D)calls for an end to the continued verbal assaults on the United States and the politically-motivated attempts to prevent honest dialogue between the United States and Venezuela meant to help ease tensions between the two countries; and 
(E)supports the efforts of the Venezuelan democratic civil society to create the necessary conditions for political space for the opposition to include a free and fair election process and open and honest dialogue within Venezuela and the international community; and 
(2)it is the sense of Congress that— 
(A)it should be the policy of the United States to actively support the aspirations of the democratic forces in Venezuela; 
(B)it should be the policy of the United States to work with the international community, including the Organization of American States, to assist democratic forces in Venezuela; 
(C)it should be the policy of the United States to work through the Organization of American States and other regional and international organizations to encourage political elements within Venezuela to preserve, protect, and defend democracy against those forces which intend to undermine the tenets, institutions, and processes of a true democracy; 
(D)it is critical that the 2006 elections in Venezuela be free, fair, and transparent; and 
(E)the Government of the United States should help to protect political space in Venezuela and to support independent organizations by providing assistance and material support to Venezuelan nongovernmental organizations through the United States Agency for International Development and to political parties through the National Endowment for Democracy and its subordinate organizations, ensuring that the assistance goes for party strengthening and should be open to all legitimate Venezuelan political forces. 
 
 
